Title: From Thomas Jefferson to Daniel L. Hylton, 13 March 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.


          
            Dear Sir
            Philadelphia Mar. 13. 1792.
          
          Your favors of Feb. 12. and 19. have been duly received. Joseph arrived also, and I have forwarded the £4-19 say 16½ Dollars to Miss Hylton as you desired. I have concluded to have my tobo. of the last growth brought here also. It all comes from Bedford, and probably has begun to arrive at the warehouse. As Capt. Stratton plies regularly between Richmond and this place, and there will be nothing but the Bedford tobo. I have thought it might be best to let him bring the whole of it, and that he could indeed, if he will do it, take the whole trouble of paying warehouse fees, &c. to be repaid him here so as to leave me under no necessity of troubling you again this year. If this can be done, be so good as to indorse over to him the inclosed order for the tobo. or otherwise give him so much authority over it as to relieve yourself as much as possible. Be pleased to present my compliments to Mrs. Hylton & to be assured of the esteem with which I am Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        